Citation Nr: 0308682	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  00-04 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than March 29, 
2002 for the award of a 100 percent disability rating for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney 
at law


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to May 
1969.  Service in Vietnam is indicated by the evidence of 
record.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The issues listed on the title page will 
be discussed in greater detail in the Remand section below.

The Board observes in passing that in December 2002 the 
veteran filed a claim seeking entitlement to benefits under 
38 C.F.R. § 4.29 for a period of inpatient care for service-
connected PTSD starting in December 2002.  That matter has 
been effectively rendered moot by the RO's February 2002 
award of a 100 percent rating for PTSD, effective from March 
29, 2002.  Because the 100 percent rating for PTSD was 
effective throughout this entire period of hospitalization 
and continues to the present, the veteran would not be 
entitled to greater compensation for his service-connected 
PTSD.  Because the maximum benefit which was sought under 
38 C.F.R. § 4.29 has been awarded, there remains no 
justicable issue   Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993) 
[a claim remains in controversy where less than the maximum 
available benefit is awarded].


REMAND

1.  Entitlement to an effective date earlier than March 29, 
2002 the award of a 100 percent disability rating for PTSD.

In an October 1999 RO rating decision, the RO denied the 
veteran's claim of entitlement to a disability rating in 
excess of 30 percent for his service-connected PTSD.  The 
veteran perfected an appeal as to the assigned disability 
rating.  In a February 19, 2003 rating decision the RO 
granted a 100 percent rating for PTSD, effective from March 
29, 2002.  On the same day, the RO issued a Supplemental 
Statement of the Case (SSOC) which informed the veteran of 
the effective date.  In a VA Form 9 dated February 25, 2003, 
the veteran through counsel disagreed with the assigned 
effective date.

The Board wishes to make it clear that whatever nomenclature 
was used by the RO and by the veteran's attorney, the 
February 19, 2003 SSOC constituted an initial rating action 
with respect to the effective date assigned for the 100 
percent rating for PTSD.  Cf. 38 C.F.R. § 19.31 (2002).  The 
February 25, 2003 communication from the veteran through 
counsel, although on a VA Form 9, was in fact a NOD as to the 
effective date issue.  See 38 C.F.R. § 20.201 (2002).

The RO has not issued a statement of the case (SOC) that 
addresses the issue of whether the veteran is entitled to an 
earlier effective date for the award of the 100 percent 
rating for PTSD prior to March 29, 2002.  Therefore, this 
issue must be remanded to the RO for the preparation of a 
SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-10 (1995); Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C. § 7105(a), 
(d)(1), (3), a NOD initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 1-9 Appeal) after a SOC is issued 
by VA].  

  2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.

In a March 2002 rating decision, the RO denied the veteran's 
claim of entitlement to TDIU.  The veteran through counsel 
filed a NOD in July 2002.  No SOC has been issued as to this 
issue.   

The Board notes that the RO was incorrect in a statement made 
in the February 2003 rating decision that the veteran's TDIU 
claim was rendered moot by the award of the 100 percent 
rating for PTSD.  While the veteran's PTSD is his only 
service-connected disability, the legal criteria governing 
the award of a 100 percent disability rating based on the 
schedular criteria for PTSD (38 C.F.R. § 4.130, Diagnostic 
Code 9411) and the criteria governing TDIU (38 C.F.R. § 4.16) 
differ.  Moreover, there exists the theoretical potential for 
the assignment of an earlier effective date for TDIU than for 
the 100 percent disability rating.  See 38 C.F.R. § 3.400 
(2002).  The TDIU claim has not, therefore, been rendered 
moot within the meaning of the law.
  
However, it is unclear whether the veteran still wishes to 
further pursue his TDIU claim in light of the grant of the 
100 percent rating for PTSD.  In this regard, the Board notes 
that the first paragraph of the VA Form 9 dated February 25, 
2003 specifically omitted the expression of any intent to 
disagree with the denial of a TDIU.  The Board believes it 
would be most prudent for the RO to first contact the 
veteran, through his attorney, for the purpose of determining 
whether an appeal of the TDIU issue is still being pursued.  
In the event that the veteran desires to appeal the TDIU 
denial, the RO should furnish him and his attorney a SOC.  
See Manlincon, supra.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should furnish a statement of the case 
to the veteran and his attorney addressing the 
issue of entitlement to an effective date earlier 
than March 29, 2002 the award of a 100 percent 
disability rating for PTSD.  The statement of the 
case must contain a summary of the relevant 
evidence and notice of the applicable law and 
regulations considered pertinent to the issue of 
the veteran's entitlement to an effective date 
earlier than March 29, 2002 for the award of the 
100 percent rating for PTSD.  The veteran should be 
afforded appropriate opportunity to prefect an 
appeal.

2.  The RO should contact the veteran, 
through his attorney, for the purpose of 
determining whether further appellate 
review of the TDIU claim is desired.  If 
the veteran desires appellate review of 
the TDIU claim, the RO should furnish 
him and his attorney an appropriate 
statement of the case, in accord with 
established procedures.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


